Dear Mr. Lynn:
This letter is in response to your question asking whether the City of Springfield has the authority to give a cost of living increase to policemen and firemen who are presently employed by the city to become effective upon their retirement and to be paid out of the policemen and firemen's pension fund.
It is our understanding that the City of Springfield is a constitutional charter city.
Section 19(a) of Article VI of the Missouri Constitution provides:
         Any city which adopts or has adopted a charter for its own government, shall have all powers which the general assembly of the state of Missouri has authority to confer upon any city, provided such powers are consistent with the constitution of this state and are not limited or denied either by the charter so adopted or by statute. Such a city shall, in addition to its home rule powers, have all powers conferred by law.
We know of no constitutional or statutory objection to the City of Springfield providing such a cost of living increase to such policemen and firemen who are employed by the city and who have not retired prior to the effective date of the ordinance authorizing such cost of living increase.
Such an increase given to policemen or firemen who have already retired would be constitutionally objectionable.Police Retirement System v. Kansas City, 529 S.W.2d 388
(Mo. 1975).
We do not here purport to rule on any question as to whether or not there is any impediment in the city charter to the enactment of such provisions.
Very truly yours,
                                  JOHN ASHCROFT Attorney General